DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 22 is objected to because of the following informalities:  the claim limitation “wherein a quantitative index” should be amended to read –wherein the  --.  Appropriate correction is required.
Claim 26 is objected to because of the following informalities:  the claim limitation “...wherein at least two directional similarity quantitative indices are calculated for two points...” has been amended to read -- further comprising: calculating at least two directional similarity quantitative indices are --.  Appropriate correction is required.
Claim 27 is objected to because of the following informalities:  the claim limitation “...the surrounding medium...” inline 3 should be amended to read –a --.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  the claim limitation “...wherein a secondary quantitative index associated with a point of the excitation zone at a given depth is calculated...” has been amended to read -- further comprising: calculating a secondary quantitative index associated with a point of the excitation zone at a given depth 
Claim 29 is objected to because of the following informalities:  the claim limitation “wherein a secondary quantitative index” should be amended to read –wherein the  --.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities:  the claim limitation “...wherein a time quantitative index is calculated as a function of time...” has been amended to read -- further comprising: calculating a time quantitative index is 
Claim 37 is objected to because of the following informalities:  the claim limitation “...the propagation...” inline 15 should be amended to read –a --.  Appropriate correction is required.

Appropriate correction is required




Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10, 795, 077. Although the claims at issue are not identical, they are not patentably distinct from each other because both the current application and U.S. Patent No. 10, 795, 077 are directed to a method and system for imaging and estimating elasticity of a visco-elastic medium by exciting the visco-elastic medium at a given depth within an excitation zone in the depth of the visco-elastic medium, which generates an internal mechanical stress that is localized within the visco-elastic medium in the excitation zone, the internal mechanical stress being of sufficient energy to cause tissue to be moved, generating a shear wave; imaging an imaging zone of the visco-elastic medium that comprising the excitation zone; acquiring displacement including a first displacement signal and a second displacement signal; wherein the first displacement signal corresponds to a first point in the excitation zone in response to the internal mechanical stress, and the second displacement signal corresponds to a second point in the imaging zone at the same depth as the first point but outside the excitation zone, and calculating a quantitative index between different regions; and wherein the quantitative index is comparison between at least on point of the excitation zone and at least one point (second displacement signal) of the imaging zone.  Furthermore, U.S. Patent No. 10, 795, 077 is narrower than of the current Application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 17, the claim limitation “the same depth” in line 14 is indefinite because it is unclear if this depth is the same depth that is recited in line 3.  For examining purpose, it is assumed they are the same depth. 
	Regarding claim 21, the claim limitation “little-focused waves” is indefinite because it is unclear what is meant by “little” with regards to focusing wave.
	Regarding claim 28, the claim limitation “a point” and “a given depth” are indefinite because it is unclear if the point and given depth are same point and depth that are already recited in claim 17.
Regarding claim 37, the claim limitation “the same depth” in line 20 is indefinite because it is unclear if this depth is the same depth that is recited in line 6.  For examining purpose, it is assumed they are the same depth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-26, 28-32, 34-36 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale et al. (“On the feasibility of remote palpation using acoustic radiation force”; J. Acoust. Soc. Am. 110 (1), July 2001; hereinafter Nightingale), in view of Hynynen et al. (US 2005/0004466; hereinafter Hynynen).
Regarding claims 17, 35-36, Nightingale discloses a method of acoustic device capable of imaging local variations in the mechanical properties of tissue.  Nightingale shows a method of estimating elasticity of a visco-elastic medium (see abstract on page 625), the method comprising: the method comprising: exciting the visco-elastic medium at a given depth within an excitation zone in the depth of the visco-elastic medium(see abstract on page 625; “Acoustic radiation force” on page 625-626), which generates an internal mechanical stress that is localized within the visco-elastic medium in the excitation zone (see abstract on page 625), the 
However, Nightingale fails to explicitly state acquiring the displacement signals during movement generated by the internal mechanical stress in the medium in response to the internal mechanical stress.
Hynynen discloses harmonic motion imaging.  Hynynen teaches exciting the excitation zone to create mechanical stress (vibrating the tissue to cause motion) and receiving echoes during the movement is being generated (see par. [0034]).  Hynynen further teaches a computer (see 32 in fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention is made, to have utilized exciting the excitation zone to create mechanical stress and imaging during the movement is being generated in the invention of Nightingale as taught by Hynynen to have no delay between the excitation and imaging to have a real time diagnostic device (see par. [0030]).
Regarding claim 18, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein the shear wave is generated by focusing a beam from an ultrasound probe to excite the tissue at one or more depths in succession (see fig. 2; “methods” on page 627).
Regarding claim 19, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein the shear wave generated using compression wave focused on at least two different locations in alternation  (see right column on page 625 and 626).
Regarding claim 20, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein the shear wave is generated by emitting a plurality of waves focused on points situated at different depths (see fig. 2; left column on page 630 and 632; fig. 4 and 5), wherein the excitation covers the focusing points of the plurality of waves (see fig. 2; left column on page 630 and 632; fig. 4 and 5).
Regarding claim 21, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein the shear wave is generated by little-focused waves (see right column on page 625 and 626).
Regarding claim 22, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein calculating a quantitative index comprises comparing at least one of a time variation of the first and second displacement signal (see right column on page 630; fig. 6, 7), and Hynynen also teaches a time variation of displacements signals (see fig. 3).
Regarding claim 23, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows calculating the quantitative index comprises calculating a maximum of a correlation function of the acquired first and second displacement signal, wherein the quantitative index is a function of the maximum (see right column on page 628, 632, fig. 4 and 5).

Regarding claim 24, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein the internal mechanical stress is a mechanical vibration generated by an ultrasound radiation pressure (see abstract and “introduction” on page 625).
Regarding claim 25, Nightingale, and Hynynen disclose the invention substantially as described in the 103 rejection above; furthermore, Nightingale shows emitting ultrasound waves into the imaging zone at a frequency that is sufficient for measuring a dynamic of the movement generated by the internal mechanical stress (see bottom of right column on page 627)), detecting the ultrasound echoes generated with the medium as acquired signals (see abstract on page 625); and estimating movement from the detected echoes for at least two successive emissions of ultrasound waves and from the ultrasound wave emission frequency, the quantitative index being calculated from the estimated movement (fig. 3). 
Regarding claim 26, Nightingale, and Hynynen disclose the invention substantially as described in the 103 rejection above; furthermore, Nightingale shows wherein at least two directional similarity quantitative indices are calculated for two points situated at same depth outside the excitation zone, one on either side of the excitation zone (see page 628; fig. 3), the quantitative indices being representative of two comparisons between signals acquired during the movements generated in response to the mechanical stress at least one point of the excitation zone situated at the given depth see page 628; fig. 3, and signals acquired during the movements generated in response to the mechanical stress at at least the two points of the imaging zone situated outside the excitation zone (see page 628; fig. 3 and 5).

Regarding claims 28 and 29, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above; furthermore, Nightingale shows a secondary quantitative index associated with a point of the excitation zone at a given depth is calculated as a function of spatial variations of the quantitative indices of points situated outside the excitation zone along a line at the given depth (see fig. 5). 
Regarding claim 30, combination of Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, but fail to explicitly state that the quantitative index or the secondary quantitative index calculation is reiterated at different instants (see fig. 5).
Regarding claim 31, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore, Nightingale shows wherein a time quantitative index is calculated as a function of time variations in the quantitative index(see right column on page 630; fig. 6, 7), and Hynynen also teaches a time variation of displacements signals (see fig. 3).

Regarding claim 32, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above; furthermore, Nightingale shows constructing an echographic image of the visco-elastic medium (); and displaying the quantitative index or a magnitude derived from the index as brightness or color values on the image (see fig. 4 and 5).
Regarding claim 34, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above; furthermore, Nightingale shows displaying at least one of an image of the quantitative index and a magnitude associated therewith (see fig. 4 and 5).


Claims 27 rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale et al. (“On the feasibility of remote palpation using acoustic radiation force”; J. Acoust. Soc. Am. 110 (1), July 2001; hereinafter Nightingale), in view of Hynynen et al. (US 2005/0004466; hereinafter Hynynen) as applied to claim 17 above, and further in view of Matsummura et al. (US 2007/0112267; hereinafter Matsummura).
Regarding claims 27, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above; but fail to explicitly state calculating a boundary of a region of the medium defined by the echography.
Matsummura discloses an ultrasonic diagnostic apparatus and elastic imaging (see abstract). Matsummura teaches a quantitative index calculated at a boundary of a region of the medium defined by echography (see par. [0046]; fig. 3); and furthermore, Matsummura teaches displaying an echographic image of the visco-elastic medium as brightness or color values on the image (see par. [0046]).
               Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized a quantitative index calculated at a boundary of a region of the medium defined by echography in the invention of Nightingale and Hynynen, as taught by Matsummura to for diagnosing diseases (see par. [0008], [0009]).

Claim 33 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale et al. (“On the feasibility of remote palpation using acoustic radiation force”; J. Acoust. Soc. Am. 110 (1), July 2001; hereinafter Nightingale), in view of Hynynen et al. (US 2005/0004466; hereinafter Hynynen) as applied to claim 17 above, and further in view of Boctor et al. (US2005/0187473; hereinafter). 
Regarding claims 33, Nightingale and Hynynen disclose the invention substantially as described in the 103 rejection above, furthermore as stated above for claim 17 that Nightingale teaches calculating quantitative index (see fig. 4 and 5), but fail to explicitly state comprising calculating parameters for a treatment and its progress by tracking modification of the medium.
 Boctor discloses an ultrasound device.  Boctor teaches calculating parameters for a treatment and its progress by tracking modification of the medium based on displacements of tissue ultrasound data (see abstract; par. [0016], [0020], [0029], [0052]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized the teaching of calculating parameters for a treatment and its progress by tracking modification of the medium in the invention of Nightingale and Hynynen, as taught by Boctor, to be able to accurately and more effectively plan, monitor, track and control the treatment procedure. 

Claim 37 rejected under 35 U.S.C. 103(a) as being unpatentable over Nightingale et al. (“On the feasibility of remote palpation using acoustic radiation force”; J. Acoust. Soc. Am. 110 (1), July 2001; hereinafter Nightingale), in view of Hynynen et al. (US 2005/0004466; hereinafter Hynynen), in view of Liebschner (US2005/0113691).

Regarding claim 37, Nightingale discloses a method of acoustic device capable of imaging local variations in the mechanical properties of tissue.  Nightingale shows a device for estimating elasticity of a visco-elastic medium (see abstract on page 625), the device comprising: an ultrasonic probe comprising at least a first transducer element (see fig. 2) and a second transducer element (see fig. 2), wherein the at least first transducer element is configured to exciting the visco-elastic medium at a given depth within an excitation zone in the depth of the visco-elastic medium(see abstract on page 625; “Acoustic radiation force” on page 625-626), thereby generating an internal mechanical stress that is localized within the visco-elastic medium in the excitation zone (see abstract on page 625), the internal mechanical stress being of sufficient energy to cause tissue to be moved, thereby generating  a shear wave (see right column on page 626); wherein the at least second transducer element is configured to image an imaging zone of the visco-elastic medium that comprising the excitation zone (see abstract on page 625; fig. 3); wherein the at least one of the first and second transducer elements is configured to acquire  displacement signals during movements generated by the internal mechanical stress in the viso-elastic medium in response to the internal mechanical stress (see “introduction” on page 625), the movements resulting from the propagation of the shear wave (see right column on page 626); wherein the first displacement signal corresponds to a first point in the excitation zone in response to the internal mechanical stress (see fig. 3, 4 and 5), and the second displacement signal corresponds to a second point in the imaging zone at the same depth as the first point but outside the excitation zone (see fig. 3, 4 and 5), and calculating a quantitative index/comparison between different regions (see fig. 4 and 5, “peak displacement”).  Furthermore, Nightingale in fig. 3 shows that the quantitative index is comparison between at least on point (first displacement signal) of the excitation zone (the white line) and at least one point (second displacement signal) of the imaging zone (the black tracking line).  
However, Nightingale fails to explicitly state acquiring the displacement signals during movement generated by the internal mechanical stress in the medium in response to the internal mechanical stress, and a microprocessor.
Hynynen discloses harmonic motion imaging.  Hynynen teaches exciting the excitation zone to create mechanical stress (vibrating the tissue to cause motion) and receiving echoes during the movement is being generated (see par. [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention is made, to have utilized exciting the excitation zone to create mechanical stress and imaging during the movement is being generated in the invention of Nightingale as taught by Hynynen to have no delay between the excitation and imaging to have a real time diagnostic device (see par. [0030]).
Furthermore, Hynynen teaches a computer (see 32 in fig. 1), but Nightingale and Hynynen fail to explicitly state a microprocessor. 
Liebschner discloses a non-invasive tissue assessment.  Liebschner teaches a microprocessor (see par. [0062]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have utilized using a microprocessor in the invention of Nightingale and Hynynen, as taught by Liebschner, to optimize processing ultrasound data. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793